ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Joint Forces Construction LLC                ) ASBCA Nos. 62618, 62619, 62620
                                             )
Under Contract No. W91236-18-C-0020          )

APPEARANCES FOR THE APPELLANT:                  David A. Hearne, Esq.
                                                 ReavesColey, PLLC
                                                 Chesapeake, VA

                                                James R. Harvey, Esq.
                                                Anthony J. Mazzeo, Esq.
                                                 Vandeventer Black LLP
                                                 Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                John R. Lockard, Esq.
                                                Mark R. Higgins, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Norfolk

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: May 27, 2021




                                              LAURA EYESTER
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62618, 62619, 62620, Appeals of
Joint Forces Construction LLC, rendered in conformance with the Board’s Charter.

       Dated: May 27, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2